Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 1 of 21 PageID: 1005




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


KUNLGUNDA DIRAUF, et al.,

      Plaintiffs,
                                               Civ. No. 20-5601 (KM) (ESK)
      v.
                                                         OPINION
LAWRENCE S. BERGER, ECKART R.
STRAUB, et al.,

      DefendantS.


KEVIN MCNULTY, U.S.D.J.:
      This is a financial fraud case involving parties residing in the United
States and Germany. Plaintiffs are a group of German individuals who allege
they were defrauded in a financial scheme perpetrated by the defendants. The
defendants are numerous limited partnerships, a German business
association, and two individuals: Lawrence Berger, a New Jersey resident who
is accused of perpetrating the fraud, and Eckart Straub, a German citizen who
is alleged to have assisted Berger with the fraud.
      The plaintiffs initially brought this case in New Jersey state court,
pleading claims under the federal RICO statute, 18 U.S.C. 1964(c), as well as
numerous state law claims. Defendant Straub removed the case to federal
court, claiming both federal question and diversity jurisdiction. The plaintiffs
then withdrew the federal RICO claim, and I remanded the case to state court,
concluding that a federal claim was now lacking, that diversity of citizenship,
too, was lacking, and that I therefore lacked jurisdiction.
      Defendant Straub now moves pursuant to Rule 60(b) to vacate that
decision (DE 12); the plaintiffs move for sanctions against Defendant Straub,
asserting that the motion to vacate is frivolous (DE 15); and Defendant Straub
cross-moves for sanctions against plaintiffs on the ground that the plaintiffs’
motion for sanctions is meritless and filed solely to intimidate (DE 21).
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 2 of 21 PageID: 1006




         For the reasons stated below, I will DENY all three motions.
    I.   BACKGROUND 1
         Though this case has a lengthy fact pattern stemming from the alleged
complex financial fraud committed by the defendants, only a few facts are
relevant to my decision. Essentially, the defendants, two individuals and
several business associations and partnerships, are accused of inducing fifty
German citizens to invest in commercial real estate projects in New Jersey, and
then secretly looting the projects’ assets. (Opp. at 4; Compl. ¶¶ 11–61.)
Lawrence Berger, a New Jersey resident, is alleged to have been the principal
actor in this fraudulent scheme. Eckart Straub, a German citizen, was the
plaintiffs’ trustee in the investment agreement through his solely-owned
German business association Success Theuhandgesellschaft GMBH (“STG”),
and is alleged to have been Mr. Berger’s accomplice. (Compl. ¶¶ 62–86.) The
scheme was allegedly effectuated through the creation of nineteen New Jersey-
based limited partnerships, defendants here, of which either STG or Straub
were limited partners. (Id. 3; Opp. at 5.) Thus, for the purposes of my analysis
under the relevant diversity jurisdiction statute, this suit was brought by


1   Certain key items from the record will be abbreviated as follows:
DE __                 =      Docket entry number in this case
Compl.                =      Complaint (DE 1-1 through 1-3)
MTR                   =      Defendants’ Brief in Support of its Motion to Vacate
                             (DE 12-1)
Opp.                  =      Plaintiffs’ Brief in Opposition to the Motion to Vacate (DE
                             13)
Reply                 =      Defendants’ Reply (DE 14)
Pl. Supp. Br.         =      Plaintiffs’ Supplemental Brief (DE 19)
Def. Supp. Br.        =      Defendants’ Supplemental Brief (DE 20)
Pl. MS                =      Plaintiffs’ Brief in Support of its Motion for Sanctions (DE
                             15-3)
Def. MS               =      Defendants’ Brief in Opposition to the Motion for Sanctions
                             and Cross-Motion for Sanctions (DE 21-1)


                                             2
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 3 of 21 PageID: 1007




German plaintiffs against New Jersey and German defendants. See 28 U.S.C. §
1332(a)(2).
      Plaintiffs commenced this action by filing a complaint in the Superior
Court of New Jersey, Morris County on September 12, 2019. (Compl.)
Defendant Straub, with the consent of his co-defendants, removed the action to
this Court by filing a notice of removal on May 6, 2020. (DE 1.) The notice cited
both federal question and diversity jurisdiction as grounds for removal. (Id. ¶¶
7–13.) A week later, on May 12, 2020, plaintiffs moved to voluntarily dismiss
their federal RICO claim pursuant to Federal Rule of Civil Procedure
41(a)(1)(A)(i). 2 (DE 6.) The next day, I remanded the case to Morris County
Superior Court, concluding that: (1) because there were no federal claims
remaining in the case, I no longer had jurisdiction over the case pursuant to 28
U.S.C. § 1331 (federal question); (2) the presence of German citizens as both
plaintiffs and defendants destroyed complete diversity, so I lacked jurisdiction
over the case pursuant to 28 U.S.C. § 1332 (diversity jurisdiction); and (3)
because defendant Berger was a citizen of New Jersey, removal on diversity
grounds would have, in any event, been precluded by the “forum defendant”
rule set out in 28 U.S.C. § 1441(b)(2). (DE 10.)
      Straub and STG moved to vacate my remand order, arguing that
“extraordinary circumstances” require that I reconsider that order. (MTR at 1.)
Specifically, they assert that it was a violation of their due process rights for
the action to be remanded before they were permitted to be heard on that issue
and that they were entitled to a federal forum. Had they been heard, they
assert, they would have argued that (1) plaintiff’s dismissal of the federal RICO
claim was a nullity because it was done pursuant to Fed. R. Civ. P. 41(a) rather
than Fed. R. Civ. P. 15; (2) I should first have ruled on defendants’ motion to
dismiss for lack of personal jurisdiction before remanding based on lack of



2As will be discussed below, this was procedurally improper. Plaintiffs should have
amended their complaint pursuant to Federal Rule of Civil Procedure 15, not via Rule
41.


                                         3
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 4 of 21 PageID: 1008




subject matter jurisdiction; (3) I should have considered whether defendant
Straub was an indispensable party before considering subject matter
jurisdiction; (4) the statutory provision which controls diversity jurisdiction in
this matter should be read not to require complete diversity; (5) the court
should have exercised supplemental jurisdiction over the state law claims after
the federal claims were dismissed because the plaintiffs were engaged in forum
manipulation; and (6) I abused my discretion by failing to write into the record
my analysis of the factors controlling whether supplemental jurisdiction ought
to be exercised. (See generally MTR; Reply.)
      The parties fully briefed these issues, (MTR; Opp.; Reply), and submitted
supplemental briefs in response to my request that they address the following
questions: (1) whether the plaintiffs should have been permitted to dismiss
their RICO claim under Fed. R. Civ. P. 15; (2) whether the forum defendant rule
set forth in 28 U.S.C. § 1441(b)(2) prevented removal in the first place; and (3)
what was the identity and citizenship of the members of the limited partnership
defendants. (DE 16; Def. Supp. Br.; Pl. Supp. Br.)
      In response to the motion to vacate, plaintiffs moved for sanctions
against Elliot D. Ostrove and Epstein Ostrove, LLC, counsel for Straub and
STG, asserting that the motion to vacate was frivolous and dilatory. (Pl. MS.)
Ostrove opposed the motion, asserting that the motion to vacate was not
frivolous, and filed a cross-motion for sanctions against plaintiffs on the
ground that their sanctions motion was intended solely to intimidate Ostrove
into withdrawing the motion to vacate. (Def. MS.)
      On October 28, 2020, the Honorable Peter Bogaard, J.S.C., of the Morris
County Superior Court, denied a motion to dismiss filed in that court by
Lawrence Berger and various limited partnerships. The parties’ description of
the motion and decision is scanty, but it appears that Judge Bogaard’s decision
does not directly bear on the motions before this Court. (DE 24, 25.)




                                         4
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 5 of 21 PageID: 1009




 II.   MOTION TO VACATE
       1. Standard of Review
       a. Federal Rule of Civil Procedure 60(b)
       Defendants have brought their motion to vacate and reopen the order of
remand under Rule 60(b). Because defendants claim to have been denied a
procedural opportunity to be heard, I have in an abundance of caution elected
not to rely on the high Rule 60(b) threshold for relief. Consequently, the
arguments for and against finding “extraordinary circumstances” are largely
moot. Because the parties have entwined the Rule 60(b) standards with the
merits, however, I briefly discuss them here.
       Federal Rule of Civil Procedure Rule 60(b) authorizes the Court to issue
relief from a final judgment, order, or proceeding. The Rule provides as follows:
              On motion and just terms, the court may relieve a party or
       its legal representative from final judgment, order, or proceeding
       for the following reasons:

             (1) mistake, inadvertence, surprise, or excusable negligence;
             (2) newly discovered evidence that, with reasonable diligence,
                 could not have been discovered in time to move for a new
                 trial under Rule 59(b);
             (3) fraud (whether previously called intrinsic or extrinsic),
                 misrepresentation, or misconduct by an opposing party;
             (4) the judgment is void;
             (5) the judgment has been satisfied, released, or discharged;
                 it is based on an earlier judgment that has been reversed
                 or vacated; or applying it prospectively is no longer
                 equitable; or
             (6) any other reason that justified relief.

       “The general purpose of Rule 60(b) . . . is to strike a proper balance
between the conflicting principles that litigation must be brought to an end and
that justice must be done.” Coltec Indus., Inc. v. Hobgood, 280 F.3d 262, 271
(3d Cir. 2002) (citing Boughner v. Sec’y of Health, Educ., & Welfare, 572 F.2d
976, 977 (3d Cir. 1978)). The movant under Rule 60(b) “bears a heavy burden.”
Plisco v. Union R. Co., 379 F.2d 15, 17 (3d Cir. 1967), cert. denied, 389 U.S.
1014 (1967). Rule 60(b) relief is “extraordinary relief which should be granted


                                         5
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 6 of 21 PageID: 1010




only where extraordinary justifying circumstances are present.” Id.; see also
Moolenaar v. Gov’t of the Virgin Islands, 822 F.2d 1342, 1346 (3d Cir. 1987).
       A finding of extraordinary circumstances “requires the moving party to
show that, without relief from judgment, ‘an extreme and unexpected hardship
will result.’” Selby v. Inspira Med. Ctrs., Inc., 2020 WL 549407 at *1 (D.N.J. Feb.
4, 2020). It is defendant’s burden to “clearly establish” and “fully substantiate[]
by adequate proof” the “exceptional character” of the circumstances justifying
relief. Id.
       Defendants argue that, if denied relief from my order of remand, they will
suffer extreme and unexpected hardship, for two reasons: because they were
deprived their opportunity to litigate this case in federal court (MTR at 8), and
because they had no opportunity to be heard before I remanded this case
(Reply 2–3.) Inability to litigate in federal court is not an extreme hardship, and
defendants will still be able to fully defend themselves against plaintiffs’
allegations in New Jersey state court, a fully adequate forum perfectly capable
of delivering a just resolution to this case. 3



3      Inability to litigate in federal court is not an extraordinary circumstance when
one has “a full and fair opportunity to litigate in state court.” Westfield Ins. Co. v.
Estate of McMahan, 2017 WL 3929307 at *4 (W.D. Ky. Sept. 6, 2017). That is true even
when, unlike defendants here, a party ordinarily would have initially been entitled to a
federal forum but the opposing party sculpted its claims to deprive them of federal
jurisdiction. Id. at 1, 4; see also Selby, 2020 WL 549407 at *2. Defendants’ inability to
satisfy their preference for federal litigation is not an extraordinary hardship. Indeed,
the removal, though reversed, has already afforded them one significant benefit: the
plaintiff’s abandonment of the federal RICO claim.
        Nor have defendants faced an extreme hardship because they were not heard
before remand. “[W]hile undoubtedly the appropriate practice for a district court which
proposes remanding a removed matter for lack of subject matter jurisdiction would be
to invite the parties to submit their views before it enters the order for remand . . . still
it is possible that the district court might remand the case without seeking the parties’
views.” Mints v. Educational Testing Serv., 99 F.3d 1253, 1258–59 (3d Cir. 1996); see
also Liberty Mut. Ins. Co. v. Ward Trucking Co., 48 F.3d 742, 750 (3d Cir. 1995). The
cases cited by Defendants involve dismissal, not remand, a different matter. See
Neiderhiser v. Berwick, 840 F.2d 213, 216 (3d Cir. 1988); America Federation of
Musicians v. Bonatz, 475 F.2d 433 (3d Cir. 1973); Groh v. Brooks, 421 F.2d 589, 594–
95 (3d Cir. 1970).


                                             6
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 7 of 21 PageID: 1011




      But it does not really matter. Defendants’ objections that remand was
inappropriate, or that they should have been heard prior to remand, have been
and are being fully addressed by this opinion. Defendants argue that the
matter is not so straightforward as it appeared to be when the Court entered its
order. Fair enough: I have entertained their objection, permitted them to fully
brief the matter, and indeed solicited supplemental briefing on some of the
points they raised. I have considered their arguments anew, without reference
to the barriers to relief erected by Rule 60(b).
      Thus, I am confident that no hardship, in the sense of procedural
unfairness, has been visited on the defendants. I now consider their arguments
in opposition to remand. As I will explain below, none of defendants’ arguments
establish that they were prejudiced or establish that remand was improper.
      b. Federal Rule of Civil Procedure 15
      A party may amend its pleading once as a matter of course within:
      (A) 21 days after serving it, or

      (B) if the pleading is one to which a responsive pleading is
      required, 21 days after service of a responsive pleading or 21 days
      after service of a motion under 12(b), (c), or (f), whichever is earlier.

Fed. R. Civ. P. 15(a); see also Shane v. Fauver, 213 F.3d 113, 115 (3d Cir.
2000). Otherwise, “a party may amend its pleading only with the opposing
party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). “[L]eave [to
amend] shall be freely given when justice so requires.” Id. Accordingly, the
courts “have shown a strong liberality ... in allowing amendments under Rule
15(a).” Heyl & Patterson Int'l, Inc. v. F.D. Rich Housing, 663 F.2d 419, 425 (3d
Cir.1981) (quoting 3 J. Moore, Moore's Federal Practice ¶ 15.08(2) (2d ed.
1989)).
      In Foman v. Davis, 371 U.S. 178, 83 S. Ct. 227 (1962), the Supreme
Court put its stamp on the liberal amendment policy, while identifying a
number of factors relevant to a motion to amend under Rule 15(a). In
determining a motion for leave to amend, Courts consider the following factors:


                                          7
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 8 of 21 PageID: 1012




(1) undue delay on the part of the party seeking to amend; (2) bad faith or
dilatory motive behind the amendment; (3) repeated failure to cure deficiencies
through multiple prior amendments; (4) undue prejudice on the opposing
party; and (5) futility of the amendment. See Great Western Mining & Mineral
Co. v. Fox Rothschild LLP, 615 F.3d 159, 174 (3d Cir. 2010) (quoting Foman,
371 U.S. at 182).
         “Prejudice to the non-moving party is the touchstone for the denial of an
amendment.” Lorenz v. CSX Corp., 1 F.3d 1406, 1414 (3d Cir. 1993) (internal
quotation and citation omitted). Thus “delay,” for example, entails more than
the mere passage of time; to warrant denial of leave to amend, it must be
“undue” or prejudicial. Cureton v. Nat'l Collegiate Athletic Ass'n, 252 F.3d 267,
273 (3d Cir. 2001). The Court should deny leave only when the Foman factors
‘‘suggest that amendment would be ‘unjust’. . . .’’ Arthur v. Maersk, Inc., 434
F.3d 196, 203 (3d Cir. 2006).
      c. Discussion
      i.      Federal Rules 15 and 41
      Defendants first argue that plaintiffs’ withdrawal of their only federal
claim was ineffective; that therefore this case presents a federal question; and
that therefore it should not be remanded to state court.
      Plaintiffs submitted a notice of voluntary dismissal of their federal RICO
claim under Federal Rule of Civil Procedure 41(a)(1)(A)(i). (DE 6) Under that
provision, a plaintiff may dismiss “an action without a court order by filing” “a
notice of dismissal before the opposing party serves either an answer or a
motion for summary judgment.” Id. (emphasis added). Because that rule
“applies to dismissals of entire actions and not to individual claims,” New W.
Urban Renewal Co. v. Viacom, Inc., 230 F. Supp. 2d 568, 571 n.4 (D.N.J. 2002),
“a plaintiff wishing to withdraw particular claims without prejudice must
[instead] amend the complaint pursuant to Fed. R. Civ. P. 15(a),” Ctr. for
Orthopedics & Sports Med. v. Horizon, 2015 WL 5770385 at *2 (D.N.J. Sept. 30,
2015).



                                         8
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 9 of 21 PageID: 1013




      Defendants have a point, but it is a technical one at best. The plaintiffs
are masters of their claims, and would have been granted leave to amend their
complaint to drop the RICO claim pursuant to Rule 15(a)(2). (DE 6.) No court is
going to force the plaintiffs to pursue a federal RICO claim if they do not wish
to do so. 4 At this very early stage, the plaintiffs would be permitted to amend
their complaint pursuant to Fed. R. Civ. P. 15(a)(2). Several courts have so
concluded, and have dealt with the problem by simply construing a Rule 41
request as an application under Rule 15. See Chan v. County of Lancaster,
2013 WL 2412168 at *16 (E.D. Pa. June 4, 2013) (construing dismissal of
claim under Rule 41 as amendment pursuant to Rule 15(a)(2)); Stache v. Mid
Mon Valley Transit Auth., 2020 WL 1477199 at *2 (W.D. Pa. Mar. 26, 2020)
(same); Ctr. for Orthopedics, 2015 WL 5770385 at *3 (“the Court can treat the
request . . . as a motion to amend [the] complaint”).
      The touchstone for granting or denying amendment pursuant to Rule
15(a)(2) is prejudice to the opposing party. I do not perceive any prejudice here.
As previously discussed, dropping the RICO claim would tend to deny
defendants a federal forum, but they are not entitled to one when they have a
“a full and fair opportunity to litigate in state court.” Westfield, 2017 WL
3929307 at *4. Nor will the Court construe “prejudice” as including the ability
to opportunistically take advantage of a procedural misstep. The amendment
seeks to drop, not add, a claim, so it cannot be characterized as futile. It was
undertaken immediately after removal, so there has been no undue delay or
wasted expenditure on federal court litigation, aside from defendants’ efforts to
oppose remand. Great Western Mining, 615 F.3d at 174. Consequently,
amendment would not be unjust, and I would have granted amendment if the
application had been labeled as such. As a result, treating the Rule 41



4     Should defendants wish to convert the withdrawal to with-prejudice status,
they may move to do so. At any rate, an attempt to reinstate such a claim after
withdrawing it to defeat jurisdiction would surely meet a frosty judicial reception (and
would no doubt provoke a second notice of removal).


                                           9
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 10 of 21 PageID: 1014




 dismissal as an amendment works no hardship on the defendants and is
 therefore not a sufficient ground to compel me to vacate my remand order. 5
       There is no federal claim in the case. I therefore turn to the issue of
 diversity jurisdiction.
       ii.    Subject Matter Jurisdiction Under 28 U.S.C. § 1332(a)(2)
       Defendants assert that 28 U.S.C. § 1332(a)(2) confers diversity
 jurisdiction over suits between alien plaintiffs and a group of defendants
 consisting of both citizens of a state and aliens. That is incorrect. The statutory
 provision creating diversity jurisdiction for suits involving aliens, 28 U.S.C. §
 1332(a)(2), reads as follows:
       (a) The district courts shall have original jurisdiction of all civil
       actions where the matter in controversy exceeds the sum or value
       of $75,000, exclusive of interest and costs, and is between

       ....

       (2) citizens of a state and citizens or subjects of a foreign state . . . .

 Under controlling Third Circuit precedent interpreting § 1332(a)(2),
 complete diversity is required:

       That diversity jurisdiction exists under this statute only when
       there is complete diversity between the parties is a firmly rooted
       principle, first established in the venerable case of Strawbridge v.
       Curtiss, and recently reaffirmed by the Supreme Court in Owen
       Equipment & Erection Co. v. Kroger. This requirement pertains to
       suits between aliens as well to suits between citizens. Thus, the



 5      The unspoken premise of the defendants’ argument seems to be that because of
 a procedural blunder, the opportunity to challenge this court’s subject matter
 jurisdiction is now lost. But jurisdiction does not arise by estoppel, and a federal court
 which lacks jurisdiction at any point has no power to proceed further. So
 hypothetically, even if the federal claim were dropped now (still before any proceedings
 of consequence have occurred in this court), the court would lose its federal-question
 jurisdiction.



                                            10
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 11 of 21 PageID: 1015




       principle has been applied to deny jurisdiction in an action by an
       alien against citizens of a state and another alien.

 Field v. Volkswagenwerk AG, 626 F.2d 293, 296 (3d Cir. 1980) (internal
 citations omitted) (emphasis added). Thus, the Third Circuit has been clear
 that suits, such as this one, in which aliens are on both sides of the dispute,
 do not fall under the court’s (a)(2) diversity jurisdiction.
       The very case on which defendants rely only confirms this principle. In
 Dresser Indus. v. Underwriters at Lloyd’s of London, 106 F.3d 494 (3d Cir.
 1980), the Court of Appeals reaffirmed the holding of Field that “[a]pplying the
 complete diversity rule [to §1332(a)(2)] makes sense . . . . [S]ection 1332(a)(2)
 only grants jurisdiction in cases between aliens and citizens. Cases between
 aliens on one side and aliens and citizens on the other, therefore, do not fit the
 jurisdictional pigeonhole.” Id. at 494. 6
       Defendants argue that the Court should disregard this longstanding
 precedent on the basis of a few law review articles and some oblique
 statements in Supreme Court decisions over the past two centuries suggesting
 that Strawbridge may have overstated its holding. (MTR at 15–19.) I am not free
 to disregard Third Circuit precedent on such a minimal showing. Diversity
 jurisdiction is lacking.
       iii.   28 U.S.C. § 1367(c)

       Defendants argue that I should nevertheless have exercised
 supplemental jurisdiction over the state law claims pursuant to my discretion
 under 28 U.S.C. § 1367(c), and that I was required to issue a detailed opinion
 explaining my discretionary decision. (Reply at 7–9.)
       Under 28 U.S.C. § 1367:
       (a) . . . in any civil action of which the district courts have original
       jurisdiction, the district courts shall have supplemental jurisdiction over
       all other claims that are so related to claims in the action within such


 6     Dresser reaffirmed the Field holding, however, in the course of contrasting §
 1332(a)(2) with the jurisdictional provision it was construing, § 1332(a)(3).


                                             11
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 12 of 21 PageID: 1016




       original jurisdiction that they form a part of the same case or controversy
       under Article III of the United States Constitution.

       ....

       (c) The district courts may decline to exercise supplemental jurisdiction
       over a claim under subsection (a) if—

       ....

       (3) the district court has dismissed all claims over which it has original
       jurisdiction

 “A district court’s decision whether to exercise [supplemental] jurisdiction after
 dismissing every claim over which it had original jurisdiction is purely
 discretionary.” Bush v. City of Philadelphia, 765 Fed. Appx. 843, 847 (3d Cir.
 2019) (quoting Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009)).
 That discretion, however, “is not unbridled. Rather, the decision ‘should be
 based on considerations of judicial economy, convenience and fairness to the
 litigants.’” Kach v. Hose, 589 F.3d 626, 650 (3d Cir. 2009) (see also De Ritis v.
 McGarrigle, 861 F.3d 444, 459 n.13 (3d Cir. 2017)).
        The “presumptive rule is that the state claims shall be dismissed, unless
 reasons of economy and fairness dictate otherwise. Where a case has been
 substantially litigated for some time, it may be a proper exercise of discretion to
 retain it . . . . Where, on the other hand, time and effort will not be wasted and
 the case is nowhere close to trial, remand may be the proper course.” Trotta v.
 Borough of Bogotta, 2016 WL 3265689 at *11 (D.N.J. June 6, 2016) (refusing
 remand where case had been “substantially litigated” including “significant
 discovery”) (internal citations omitted); see also Mission Motorcycles, Inc. v. Ip,
 2016 WL 126364 at *3 (D.N.J. Jan. 11, 2016). It is defendant’s obligation to
 provide an “affirmative justification” for retaining jurisdiction. N. Sound Capital
 LLC v. Merck & Co., 938 F.3d 482, 494 n.11 (3d Cir. 2019).
       I first address defendants’ procedural argument. They assert that I was
 obligated to make explicit the foregoing analysis in my remand order, and that
 failure to do so requires that I grant their motion to vacate. (Reply 9–10.) They

                                          12
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 13 of 21 PageID: 1017




 are incorrect. “The Third Circuit has expressed that it ‘prefers that a district
 court set forth its basis for dismissing state claims on a jurisdictional basis.
 This, however, is a preference and not a requirement.’” RLR Invs., LLC v. Town
 of Kearny, 2009 WL 1873587 at *9 (D.N.J. June 29, 2009). Thus,
 “[n]otwithstanding the lack of a district court opinion, [courts may] conclude
 that the district court exercised its discretion.” Sparks v. Hersey, 661 F.2d 30,
 33 (3d Cir. 1980).
         In fact, the Third Circuit has already approved of a remand order fitting
 this precise pattern. In Figueroa v. Buccaneer Hotel, a district court stated only
 that “as the remaining counts state no federal cause of action, this case will be
 dismissed with prejudice for lack of subject matter jurisdiction.” 188 F.3d 172,
 181 (3d Cir. 1999). The Third Circuit upheld that decision despite a party’s
 complaint that the opinion was not more detailed, concluding that the court’s
 statement allowed the Circuit to “readily determine that the District Court
 dismissed a claimant’s remaining claims based on a consideration enumerated
 in section 1367(c).” Id. My decision was considerably more detailed: I explained
 that the asserted basis for federal question removal had been mooted by the
 plaintiff’s withdrawal of the federal RICO claim, and then explained why
 diversity jurisdiction was lacking. (DE 10.)
         The procedural point, however, need not detain the court any further,
 because it is easily mooted. My rationale should have been clear from the
 surrounding circumstances, but no reviewing court need reconstruct it. I state
 my substantive grounds for declining supplemental jurisdiction in more detail
 here.
         This matter does not present a substantial case for supplemental
 jurisdiction; indeed, it presents the classic scenario for declining supplemental
 jurisdiction. To the extent further specific reasons may be required, here they
 are: When I remanded this case, it had been before me for just seven days. (DE
 1, 10.) No discovery had been taken, and defendants had just filed their first
 motion (DE 8), which was aimed at dismissal for lack of personal jurisdiction.



                                          13
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 14 of 21 PageID: 1018




 That motion applies in state court just as it does in federal court; 7 no effort was
 wasted, and no inefficiency would result from requiring it to be heard on
 remand. Because the claim of federal subject matter jurisdiction was so
 insubstantial as to require dismissal at the very outset, there is no strong
 reason of federal policy or judicial economy favoring retention of state claims.
 The plaintiffs’ remaining claims were all based in state law and would not
 ordinarily have been before me but for the invalid claim of federal subject
 matter jurisdiction. I conclude now, as I did then, that the § 1367(c) factors did
 not overcome the presumption in favor of remand.
        In their supplemental brief, the defendants attempt to stand this analysis
 on its head, arguing that remand should be denied because there is “no long
 history of activity in state court.” (Def. Supp. Br. at 4.) That is irrelevant where
 the federal court lacks jurisdiction and possessed it, if at all, for a period of
 days. Erienet, Inc. v. Velocity Net, 156 F.3d 513, 516 (3d Cir. 1998) (“[F]ederal
 courts are courts of limited jurisdiction”); see also Schneller v. Crozer Chester
 Med. Ctr., 387 Fed. Appx. 289, 292 (3d Cir. 2010) (Federal courts “may only
 decide cases as authorized by Congress or the Constitution”). I am not
 authorized to, and will not, seek jurisdiction over a case that clearly belongs in
 state court simply because it was not in state court very long before its 7-day
 sojourn here.
        Defendants urge that plaintiffs have engaged in forum “manipulation,”
 which may be considered as a factor under § 1367(c). See Carnegie-Mellon
 University v. Cohill, 484 U.S. 343, 356 n.12 (1988); Trans Penn Wax Corp. v.
 McCandless, 50 F.3d 217, 232–33 (3d Cir. 1995). They may be correct in some
 very general sense. A plaintiff may, however, choose its forum, and may select
 causes of action that can only be heard in one forum or the other. To find
 “manipulation,” I would look for further indications of bad faith, such as an



 7     Indeed, the New Jersey long-arm statute is specifically designed to extend to the
 due process limits of the federal constitution. See, e.g., Miller Yacht Sales, Inc. v. Smith,
 384 F.3d 93, 96 (3d Cir. 2004) (citing N.J. Ct. R. 4:4-4(c))


                                              14
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 15 of 21 PageID: 1019




 attempt to nullify adverse rulings by switching courts. At any rate, however,
 forum manipulation is but one factor under § 1367(c). See Trans Penn, 50 F.3d
 at 233 (“an effort by the plaintiff to manipulate the forum should be considered
 along with other factors in the decision whether to remand”). It is to be
 “considered among the factors of economy, convenience, fairness, and comity,”
 Mazzola v. AmeriChoice of N.J., Inc., 2013 WL 6022345 at *2 (D.N.J. Sept. 23,
 2009).
       None of those other factors are sufficiently strong to justify this Court’s
 retention of a pure state law case. Supplemental jurisdiction is routinely and
 presumptively rejected where, as here, a court “has not expended substantial
 resources on [a] case,” which was “in its initial phases,” and where a plaintiff is
 attempting to vindicate “substantive state rights.” Cabibbo v. Parsons
 Inspection & Maintenance Corp., 2009 WL 3074731 at *7 (D.N.J. Sept. 23,
 2009).
       iv.   Jurisdictional Sequencing

       Defendants assert that I should have considered personal jurisdiction
 before considering subject matter jurisdiction, because subject matter
 jurisdiction presents complex issues, but personal jurisdiction does not. (MTR
 at 10–13.) They acknowledge, however, that while “jurisdictional questions
 ordinarily must precede merits determinations in dispositional order, Ruhrgas
 held that there is no mandatory ‘sequencing of jurisdictional issues.’” Sinochem
 Int’l Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 431 (2007) (quoting
 Ruhrgas Ag v. Marathon Oil Corp., 526 U.S. 574, 584 (1999)); see also Fahie v.
 People of the Virgin Islands, 858 F.3d 162, 168 (3d Cir. 2017); (see Reply at 11.)
       Indeed, to the extent there is Supreme Court guidance as to which
 jurisdictional question ought to come first, that guidance suggests that
 ordinarily subject matter jurisdiction should have priority: “[I]n most instances
 subject-matter jurisdiction will involve no arduous inquiry . . . . In such cases,
 both expedition and sensitivity to state courts’ coequal stature should impel
 the federal court to dispose of that issue first.” Ruhrgas, 526 U.S. at 587–88.


                                         15
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 16 of 21 PageID: 1020




       Defendants argue that they have been subject to extraordinary hardship
 because I did not hear their arguments in favor of considering personal
 jurisdiction ahead of subject matter jurisdiction. The order of decision,
 however, is a discretionary matter. That said, I consider in the alternative
 defendants’ proffered reason for deciding personal jurisdiction first: i.e., that
 subject matter jurisdiction is comparatively a complex issue.
       As discussed above, determining subject matter jurisdiction in this case
 requires no more than a straightforward application of black letter law. The
 factual questions boil down to the following: (a) Is a federal claim asserted? and
 (b) Of what nation or state are the parties citizens? Since it rests primarily on
 the face of the complaint and involves “no arduous inquiry,” subject matter
 jurisdiction was a proper basis for remand. 8
       Defendants also argue that if I had granted their motion to dismiss on
 personal jurisdiction grounds and removed them from the case, there would be
 complete diversity. That argument overlooks the citizenship of the defendants’
 limited partnerships, which are not a part of defendants’ motion to dismiss on
 grounds of personal jurisdiction. Those limited partnerships have German
 citizenship by virtue of STG’s role as their limited partner. See Johnson v.
 Smithkline Beecham Corp., 724 F.3d 337, 350 (3d Cir. 2013) (“the citizenship of
 an unincorporated association like a limited [partnership] is determined by
 looking to the citizenship of its members”); see also Carden v. Arkoma Assocs.,
 494 U.S. 185, 195–96 (1990) (this includes passive owners such as limited
 partners). Thus, even if I were obligated to consider personal jurisdiction first




 8      Personal jurisdiction, on the other hand, would involve a fact-sensitive inquiry
 into the defendants’ forum-related activities and whether the cause of action in
 question relates to the in-state activity. Daimler AG v. Baumann, 571 U.S. 117, 127
 n.19 (2014). Plaintiffs assert that defendants Straub and STG had significant contacts
 with New Jersey, including “directing Plaintiffs’ investment activities into New Jersey”
 and having an intimate relationship with Berger’s New Jersey-based scheme. (Opp. at
 9 n.4.) Whether true or false, such factual contentions would inevitably require more
 complex analysis and fact finding.


                                            16
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 17 of 21 PageID: 1021




 (which I am not) and even if defendants Straub and STG were dismissed (which
 they have not been), I would not possess diversity jurisdiction.
       v.     Indispensability
       Defendants also argue that I should have reached the issue of whether
 Straub is an indispensable party before remanding on the basis of subject
 matter jurisdiction. For the same reasons expressed in the preceding section,
 they argue, Straub’s dismissal on this distinct basis would restore diversity. As
 explained above, however, eliminating Straub would still not render the parties
 diverse; the limited partnerships, German citizens by virtue of their partners’
 citizenship, would remain in the case.
       Furthermore, a party is dispensable only if the Court can accord
 complete relief among existing parties without it, or where the party would not
 be subject to inconsistent obligations or otherwise practically impeded from
 protecting its claimed interests by a judgment in its absence. Fed. R. Civ. P.
 19(a); see also Foster Owners Co. LLC v. Farrell, 2015 U.S. Dist. LEXIS 21588
 at *7–8 (D.N.J. Feb. 23, 2015). Straub offers neither substantial facts nor
 persuasive arguments to suggest that either of those circumstances is true of
 him or STG here.
       For all of the foregoing reasons, the motion to reconsider and vacate the
 order of remand is denied. 9


 9     A removing defendant, Mr. Berger, is a citizen of New Jersey. My original order
 invoked the forum-defendant rule set forth in 28 U.S.C. 1441(b)(2):
       A civil action otherwise removable solely on the basis of the jurisdiction
       under section 1332(a) of this title may not be removed if any of the
       parties in interest properly joined and served as defendants is a citizen of
       the State in which such action is brought.
 Removability under § 1441(b), however, is “determined at the time the petition for
 removal is filed.” Devore v. Transport Technology Corp., 914 F. Supp. 335, 357 (W.D.
 Mo. 1996); see also Arts v. Carlson, Inc., 2010 WL 4282102 at *1 (D.N.J. Oct. 22,
 2010). It follows that Section 1441(b) does not “work[] retroactively after [a proper]
 removal. Another statute, 28 U.S.C. § 1447, specifically controls the procedures the
 Court should take after removal.” Devore, 914 F. Supp. at 357. Here, removal was
 proper at the moment it occurred on the basis of a federal question; it was incorrect,
 however, on the alternative basis of diversity.


                                           17
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 18 of 21 PageID: 1022




 III.   MOTIONS FOR SANCTIONS
        There are two motions for sanctions before the court. Plaintiffs move for
 sanctions; defendants move to sanction them for doing so. I will deny both
 motions.
        Rule 11 of the Federal Rules of Civil Procedure requires that any
 “pleading, written motion, or other paper” filed or submitted to the Court ‘not
 be[] presented for any improper purpose, such as to harass, cause unnecessary
 delayed, or needlessly increase the cost of litigation.’” Fed. R. Civ. P. 11(b). The
 goal of Rule 11 is accountability, Keister v. PPL Corporation, 667 Fed. Appx. 63,
 68 (3d Cir. 2017), and its central purpose is to deter baseless filings, Howe v.
 Litwack, 579 Fed. Appx. 110, 115 (3d Cir. 2014). Rule 11 “does not function as
 an automatic penalty for losing and should not be applied to adventuresome,
 though responsible, lawyering that advocates creative legal theories.” Skoorka
 v. Kean Univ., 2017 WL 6539449 at *3 (D.N.J. Dec. 21, 2017).
        “It is well-settled that the test for determining whether Rule 11 sanctions
 should be imposed is one of reasonableness under the circumstances, the
 determination of which falls with the sound discretion of the District Court.”
 Brubaker Kitchens, Inc. v. Brown, 280 Fed. Appx. 174, 185 (3d Cir. 2008)
 (quoting Garry v. Braddock Cemetery, 517 F.3d 195, 201 n.6 (3d Cir. 2008)).
 Rule 11 “is not an appropriate vehicle for resolving legal or factual disputes,” or
 “addressing the strength or merits of a claim.” Strikeforce Techs., Inc. v.


        I will not further consider the issue of the application of the forum-defendant
 rule to a “mixed” case, or one in which a federal claim is dropped, because it is
 superfluous here. It is the court’s ruling that neither federal question nor diversity
 jurisdiction is present that compels remand. I note in passing, however, that cases
 have invoked the logic of the forum-defendant rule in support of a § 1447 remand
 under just these circumstances. See Trask v. Kasenetz, 818 F. Supp. 39 (E.D.N.Y.
 1993) (“No provision of the Judiciary Act compels this court to retain jurisdiction over
 a case removed by citizens of this state based upon a federal claim that has been
 dismissed, even when the parties are citizens of different states. The underlying logic
 of the statutory scheme suggests, to the contrary, that the court should remand the
 case to the New York state court”); Maher v. Moore College of Art & Design, 1999 WL
 88964 at *4 n.2 (E.D. Pa. Feb. 19, 1999) (concluding that “a properly removed case
 must be remanded if a change in events makes diversity of citizenship the only basis
 for federal jurisdiction, but a defendant is a citizen of the forum state”).


                                            18
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 19 of 21 PageID: 1023




 WhiteSky Inc., 2013 WL 5574643 at *4 (D.N.J. Oct. 9, 2013). “Thus, the mere
 failure of a complaint to withstand a motion for summary judgment or a motion
 to dismiss should not be thought to establish a rule violation.” Simmerman v.
 Corino, 27 F.3d 58, 62 (3d Cir. 1994). “Sanctions are not warranted merely
 because claims are weak. Nor would I impose sanctions merely because a
 party’s allegations were ineptly or confusingly presented. Indeed, to grant
 sanctions on this basis risks chilling legitimate advocacy.” Cresci v. Gyess,
 2019 WL 1529964 at *4 (D.N.J. Apr. 8, 2019).
       1. Plaintiffs’ Motion for Sanctions
       Plaintiffs assert that sanctions are proper here because defendants’
 arguments are frivolous. In particular, they claim that: (1) defendants ignored
 Rule 60(b) and made a “plainly absurd” argument that they suffered
 extraordinary circumstances by being unable to bring their claims in a federal
 forum (Pl. MS at 6); (2) their claim that I should have considered personal
 jurisdiction before subject matter jurisdiction misrepresented precedent and
 was frivolous,(id. at 6–7); (3) they intentionally ignored that their arguments
 regarding diversity jurisdiction have been unambiguously rejected, and
 misrepresented the Third Circuit’s decision in Dresser (id. at 7–9); and (4) the
 motion was dilatory and brought in bad faith (id. at 9–10.) I will deny this
 motion.
       First, while I ultimately ruled against defendants’ claim to relief under
 Rule 60(b), and though their arguments were not particularly convincing,
 “[s]anctions are not warranted merely because claims are weak.” Cresci, 2019
 WL 1529964 at *4. Furthermore, defendants did not solely assert that they lost
 their right to a federal forum, but also argued that they were deprived of an
 opportunity to be heard. (MTR at 8; Reply at 2–3.) I reacted sua sponte to what
 appeared to be, and was, as it turns out, a lack of subject matter jurisdiction. I
 do not consider, however, that defendants evinced bad faith in seeking an
 opportunity to be heard on the matter. I have now given them a full and fair




                                         19
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 20 of 21 PageID: 1024




 opportunity to be heard; although I did not ultimately accept their arguments, I
 will not chill legitimate advocacy by punishing a party for failing to convince.
       Second, I reject the assertion that defendants misrepresented precedent
 about jurisdictional sequencing. They made clear in their initial brief that I was
 permitted to sequence my jurisdictional order according to my discretion, and
 sought to convince me that I should have exercised my discretion in a way they
 regarded as advantageous to them. (MTR at 10–13).
       There is admittedly some incongruity in defendants’ theory that they
 suffered extreme hardship in connection with their inability to press their
 jurisdictional sequencing arguments. As I say, there was no such legal
 entitlement. And, of course, the only consequence to the defendants was that
 they were sent to argue the same personal jurisdiction motion in a perfectly
 adequate state court forum. Nevertheless, I will not sanction a party simply for
 making weak arguments.
       Third, defendants did not commit sanctionable conduct by arguing
 against the longstanding precedent controlling the proper application of 28
 U.S.C. § 1332(a)(2). Parties are entitled to challenge longstanding precedent: if
 they were not, or if they risked paying a fine every time they did so, legitimate
 advocacy would clearly be impermissibly chilled, and wrongly decided cases
 would be insulated from meritorious challenges. Cresci, 2019 WL 1529964 at
 *4. I do not find that defendants’ arguments were meritorious here, but they
 were permitted to make them.
       Nor did defendants misrepresent Dresser Industries v. Underwriters at
 Lloyd’s of London, 106 F.3d 494 (3d Cir. 1997) in their motion to reconsider.
 They argued that “[t]he Third Circuit . . . came to the conclusion that complete
 diversity should not be required when considering § 1332(a)(3),” and argued
 that the Court might, if it wished, “determine that the requirements of complete
 diversity do not apply to 28 U.S.C. § 1332(a)(2).” (MTR at 17.) Of course,
 Dresser itself drew the relevant contrast between (a)(3) and (a)(2), id. at 498,
 and there would still be the binding precedent of Field, supra, cited in Dresser,



                                         20
Case 2:20-cv-05601-KM-ESK Document 26 Filed 12/11/20 Page 21 of 21 PageID: 1025




 to contend with. Defendants further argued that Dresser’s logic was similar to
 that of certain commentators who have criticized the complete diversity
 requirement for § 1332(a)(2). (Id.) I reject defendants’ argument as being
 against the weight of precedent, but they have not committed sanctionable
 conduct by making it.
       Fourth, I reject plaintiffs’ assertion that defendants acted in bad faith,
 because it lacks factual support. There is nothing in the record indicating that
 defendants made this motion for a dilatory purpose. As defendants note, some
 of their assertions, such as their procedural argument regarding plaintiffs’
 erroneous attempt to amend their complaint via Rule 41, had merit.
       I therefore deny the plaintiffs’ motion for sanctions.
       2. Defendants’ Motion for Sanctions
       Defendants cross-move for sanctions against plaintiffs on the ground
 that plaintiffs’ Rule 11 motion is itself premature, meritless, and intended
 solely to intimidate. (Def. MS at 13–14.) I will deny this motion as well. Though
 I have declined to impose sanctions against defendants, their motion was fairly
 flimsy, for the reasons stated above. Nor is there any evidence that the
 defendants’ motion for sanctions was intended solely to intimidate. See Leja v.
 Schmidt Mfg., 2005 WL 2009924 *5–6 (D.N.J. Aug. 15, 2005) (court’s rejection
 of Rule 11 motion does not mean that the motion was therefore intended solely
 to bully or intimidate).
 IV.   CONCLUSION
       For the reasons set forth above, the motions of the defendants to vacate
 the court’s order of remand and impose sanctions are DENIED, and the
 plaintiffs’ motion for sanctions is DENIED.
       A separate order will issue.
 Dated: December 11, 2020


                                               /s/ Kevin McNulty
                                               Hon. Kevin McNulty
                                               United States District Judge

                                         21
